DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-16 are allowed.
Claim 10 has been found to be allowable over the prior art of record because the prior art fails to teach or suggest a  shredder, comprising: a hinged lid, a stationary disc disposed orthogonal to an underside of the hinged lid, Attorney Docket No. 8156413Serial No. 16/677,429Response to Office Actiona spinning disc disposed on a sidewall of the shredder, a ramp, wherein the stationary disc and the spinning disc are put into a parallel position based on the hinged lid swung shut and into a sandwich configuration separated by a space, in combination with the remaining limitations of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725